DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ election filed on 02/18/2021.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of Group II, claims 1-8, 10-16 and 24, in the reply filed on 02/18/2021is acknowledged.  The traversal is on the ground(s) that the search and examination of an entire application can be made without serious burden (see Remarks section, page 5). This is not found persuasive because the claims recite several limitations which are mutually exclusive to the different species as noted by the examiner in the Restriction Requirement mailed on January 17, 2002.  Specifically, the limitation “a method of producing a screw rotor or a manufacturing a displacements with symmetric/asymmetric profile having a step of generating a helical recess of the first and second displacer elements by use of a form cutter or a grinding screw the base body formed as a semi-finished product with already preformed recess and/or bearing pin” recited in claims 17-23 is required an additional search in class Y10T29/49476, 49282, 49242.
The search required for any one of the invention would not be required for the remaining invention. Examining all of these numerous distinct features of the entire application would place a serious burden on the examiner. Applicant also notes that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/18/2021.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “between the pressure-side displacer elements and the housing, a gap is arranged” recited in claim 16,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
4.	The title of the invention “Vacuum Pump screw Rotor” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “between the pressure-side displacer elements and the housing, a gap is arranged, said gap having a height in the range of 0.05mm to 0.5 mm” recited in claim 16).
6.	The disclosure is objected to because of the following informalities: page 10, line 14, “the two flanks 10 and 21” should be changed to -- the two flanks 19 and 21 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how a gap is arranged between the pressure-side displacer elements and the housing, the gap having a height in the range of 0.05 mm to 0.5 mm.  The specification and drawings must be amended in response to this office action to clarify the gap is between the pressure-side displacer elements and the housing, the gap having a height in the range of 0.05 mm to 0.5 mm. No new matter may be entered.  35 U.S.C. 132.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2, 7, 11, 13, 14, 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 2, line 3, the limitation “the displacer element” renders the claim indefinite because it is unclear whether the applicants are claiming “the suction-side displacer element” or  “the pressure-side displacer element”. Appropriate correction is required.
- Claim 7 recites the limitation "the profile" in in line 2; “the flanks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 11 recites the limitation "the aluminum" in in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 11, the term “particular” is vague and indefinite and should not be used/ should be avoided in claim language.    
- Claim 13 recites the limitation "the internal compression" in in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 14, the term “about 5%” is a relative term which renders the claim indefinite.  The term "about 5%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is covered under the term “about 5%”.  Is 3% about 5% or 6% about 5%, and would therefore fall within about 5%?
- Claim 16 recites the limitations "between the pressure-side displacer elements and the housing, a gap is arranged, said gap having a height in the range of 0.05 mm to 0.5 mm". Such recitations render the claim indefinite since it does not have detailed supports in the instant 
- Claim 24 recites the limitation "the flanks" in in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	For the purpose of this Office action, the claims 2, 7, 11, 13, 14, 16 and 24 will be examined as best understood by the examiner.

Claim Objections
9.	Claims 1-2, 4-6, 8, 12 and 24 are objected to because of the following informalities: 
Claim 1, lines 3-4, “each displacer element” should be changed to -- each of the at least two helical displacer elements--.
Claim 1, line 5, “the displacer elements” should be changed to --the at least two helical displacer elements--.
Claim 2, line 2, “helical displacer elements” should be changed to -- to the at least two helical displacer elements --.
Claim 2, line 2-3, “the displacer elements” should be changed to -- the at least two helical displacer elements--.
Claim 4, lines 1-2, “a pressure-side displacer element” should be changed to -- the pressure-side displacer element
Claims 5-6, “the displacer elements” should be changed to –the at least two helical displacer elements--.
Claim 8, “two displacer elements” should be changed to – the at least two helical displacer elements --.
Claim 12, “the screw rotors” should be changed to -- the two mutually meshing screw rotors --; “the two screw rotors” should be changed to -- the two mutually meshing screw rotors --.
Claim 24, “two displacer elements” should be changed to --the at least two helical displacer elements; “the displacer elements” should be changed to --the at least two helical displacer elements--.
	Appropriate correction is required.
10.	Claims 16 and 24 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “a gap” and “a void” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) (Publication Number CN 201368025) in view of Becher (U.S. Patent Application Publication Number 2003/0152475) and Nilsson (Patent Number 2,622,787).
	Regarding claim 1, as shown in Figs. 1-2, Chen discloses a vacuum pump screw rotor, comprising at least two helical displacer elements 9, 10 arranged on a rotor shaft 8, 11, wherein the at least two displacer elements have pitches differing from each other but being constant for each displacer element (see Figs. 1-2), and wherein the displacer elements 9, 10 each comprise at least one helical recess, each recess having a uniform contour over its entire length. However, Chen fails to disclose wherein a suction-side displacer element has an asymmetric contour and wherein a pressure-side displacer element has a symmetric contour.    
	Becher teaches that wherein a suction-side displacer element has an asymmetric contour (see Figs. 1-2); wherein the profile of the suction-side displacer element is free of blowholes at least on one of the flanks  (claim 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the suction-side displacer element having an asymmetric contour, as taught by Becher in the Chen apparatus, since 
	Nilsson teaches that a pressure-side displacer element 20, 22 has a symmetric contour (see Figs. 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the symmetric contour profile of the pressure-side displacer element, as taught by Nilsson in the Chen apparatus, since the use thereof would have producing the symmetric contour profiles operative to give continuous or uninterrupted sealing lines between the rotor so that the undesirable interruptions or blows holes are to be avoided.
	Additionally, it would have been an obvious matter of design choice to have wherein the suction-side displacer element has an asymmetric contour and wherein the pressure-side displacer element has a symmetric contour since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
The results are predictable as improving the sealing between the screw rotors and providing a vacuum pump screw rotor pump with low cost of the manufacturing.
	Regarding claim 2, Chen discloses wherein at least two rotor elements 9, 10 comprising respective helical displacer elements are provided, wherein the displacer elements have pitches differing from each other but being constant for each displacer element (see Figs. 1-2).   
	Regarding claim 6, Chen discloses wherein the at least one change of pitch between two adjacent displacer elements 9, 10  is non-uniform (abrupt)  (see Figs. 1-2).

	Regarding claim 12, Chen discloses wherein screw vacuum pump, comprising two mutually meshing screw rotors 9, 10 (see Figs. 1-2), according to claim 1, a housing 3 enclosing the screw rotors 9, 10, and a drive means (the screw vacuum pump obviously has drive means) connected to the two screw rotors 9, 10.    
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of design choice.	
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the pressure-side displacer element comprising more than 8 windings.   
It is examiner’s position that one having ordinary skill in the vacuum pump screw rotor art,  would have found it obvious to utilize the pressure-side displacer element comprising more than 8 windings, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the screw rotors  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of Ozawa (Publication Number JP2000-045976)	
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the pressure-side displacer element being of the single-threaded type.   
	Ozawa teaches wherein a pressure-side displacer element is of the single-threaded type (read by the examiner as the single-threaded screw is screw thread advancing axially in one turn -.
14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of legal precedent.
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the rotor shaft and the displacer elements are of a one-pieced design.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized wherein the rotor shaft and the displacer elements being of a one-pieced design, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893) - In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP §2144.04). (see 11/075,942 – BPAI) or 10/789,469).
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of Bahnen et al. (Bahnen) (Patent Number 6,544,020).	
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the entire vacuum pump screw rotor is made of aluminum or an aluminum alloy.    
	Bahnen teaches wherein the entire vacuum pump screw rotor 5 is made of aluminum or an aluminum alloy (see col. 5, lines 9-21). It would have been obvious to one having ordinary skill in 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the entire vacuum pump screw rotor is made of aluminum or an aluminum alloy. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of aluminum or an aluminum alloy would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
Note that the term “or” is to claimed in claim 10; therefore, any prior art being only read on one part, is applied to reject the claim 10.
16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of Bahnen.
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the aluminum has a lower expansion coefficient, particularly less than 18*10-6/K, and that particularly a high silicon percentage of at least 15% is provided.    
	Bahnen disclose wherein the aluminum has a lower expansion coefficient (see col. 5, lines 9-21); however, Bahnen fails to disclose the aluminum having particularly less than 18*10-6/K, and that particularly a high silicon percentage of at least 15% is provided.  
It is examiner’s position that one having ordinary skill in the vacuum pump screw rotor art, would have found it obvious to utilize the aluminum properties, since they are merely design In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claims 1 and 12 above, and further in view of design choice.	
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the internal compression of the screw vacuum pump is at least 2.    
It is examiner’s position that one having ordinary skill in the vacuum pump screw rotor art, would have found it obvious to utilize the internal compression of the screw vacuum pump is at least 2, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the screw rotors or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
18.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claims 1 and 12 above, and further in view of Bahnen.
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein the screw rotors have a lower expansion coefficient than the housing, wherein the expansion coefficient of the housing are about 5% larger than that of the screw rotors.    
	Bahnen disclose wherein the aluminum screw rotors 5 having a lower expansion coefficient than the housing 4 (see col. 5, lines 9-21); wherein the housing 4 is made of aluminum or an aluminum alloy (claim 15); 

	It is examiner’s position that one having ordinary skill in the vacuum pump screw rotor art, would have found it obvious to utilize the expansion coefficient of the housing are about 5% larger than that of the screw rotors, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the screw rotors. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Note that the term “or” is to claimed in claim 15; therefore, any prior art being only read on one part, is applied to reject the claim 15.
19.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claims 1 and 12 above, and further in view of Bahnen.
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein between the pressure-side displacer elements and the housing, a gap is arranged, said gap having a height in the range of 0.05 mm to 0.5 mm.    
	As shown in Figs. 1, Bahnen teaches wherein between the pressure-side displacer elements 5 and the housing 4, a gap (read by the examiner as the clearance between an outer peripheral of the screw rotor 5 and an inner surface of the housing 4) is arranged (see col. 5, lines 19-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the gap having a height in the range of 0.05 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
20.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Becher and Nilsson as applied to claim 1 above, and further in view of Schibbye (Patent Number 3,265,292).
	The modified Chen discloses the invention as recited above; however, the modified Chen fails to disclose wherein between two displacer elements, a void is provided at the change of pitch in at least one of the flanks of the displacer elements. 
	As shown in Fig. 1, Schibbye teaches wherein, between two displacer elements 38, 40; 58, 60, a void (not numbered; however, read by the examiner as a plate/ring having an opening 32 between the two displacer elements 38, 40; 58, 60) is provided at the change of pitch; however,  Schibbye fails to disclose the void between two displacer element is provided at the change of pitch in at least one of the flanks of the displacer elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the void between two displacer element being provided at the change of pitch in at least one of the flanks of the displacer elements, as taught by Schibbye in the modified Chen apparatus, 
	Additionally, it is examiner’s position that one having ordinary skill in the vacuum pump screw rotor art, would have found it obvious to utilize the void between two displacer element being provided at the change of pitch in at least one of the flanks of the displacer elements, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the screw rotors or depending on being used for a particular purpose. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Prior Art
21.	The IDS (PTO-1449) filed on Feb. 27, 2020, Sept. 4, 2019 and Feb. 20, 2019 has been considered.  An initialized copy is attached hereto.  
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Chen (U.S. Patent Number 6,341,951), Miyashita (U.S. Patent Application Publication Number 20050236437A1), Geopfert (U.S. Patent Application Publication Number 200800240967A1), Izawa (U.S. Patent Application Publication Number 20080044304A1) and Yamamoto (U.S. Patent Application Publication Number 20100150760A1), each further discloses a state of the art.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746